Broyles, C. J.
The charge of the court complained of was not error, and the verdict was authorized by the evidence. The particular facts of the ease distinguish it from Toney v. State, 30 Ga. App. 61 (116 S. E. 550), and the other cases cited in the brief of counsel for the plaintiff in error, there being no positive evidence in the instant case that any person, except the defendant, his wife and children, lived in the house where the whisky was found. The jury had a right to disbelieve the defendant’s statement that “another party lived there.”

Judgment affirmed.


Luke, J., concurs. Bloodworth, J., not participating, on account of illness.

EL. LL. Elders, for plaintiff in error.
M. IF. Eason, solicitor, contra.